DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 and 8 of U.S. Patent No. 10,843,341 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND .

Instant Application 
U.S. Patent No. 10,843,341 B2
1. A method for health assessment of a system including a transport apparatus, the method comprising: 
      registering, with a registration system communicably coupled to an apparatus controller, predetermined operating data embodying at least one dynamic performance variable output by at least one apparatus component of the transport apparatus effecting a predetermined command torque base set of predetermined base torque commands of the transport apparatus; 
      determining with a processor, communicably coupled to the registration system, a base value characterized by a probability density function of each of the dynamic performance variable output by the at least one apparatus component for each torque command of the predetermined command torque base set; 
      with a resolver communicably coupled to the apparatus controller, resolving from the at least one apparatus component in situ process torque commands of the apparatus controller, where in situ process torques effected by the at least one apparatus component map to the predetermined base torque commands of the predetermined command torque base set, and defining with the mapped in situ process torques another predetermined command torque set, of the transport apparatus that corresponds to the transport apparatus of the predetermined command torque base set; 
      registering, with the registration system, predetermined operating data embodying the at least one dynamic performance variable output by the at least one apparatus component effecting the other predetermined command torque set, and determining with the processor another value characterized by the probability density function of each of the dynamic performance variable output by the at least one apparatus component effecting the mapped in situ process torques of the other predetermined command torque set for comparison of the other value with the base value and assessing the health of the transport apparatus based on the comparison.
1.  A method for health assessment of a system including a transport apparatus, the method comprising: 
      registering, with a registration system communicably coupled to an apparatus controller, predetermined operating data embodying at least one dynamic performance variable output by the transport apparatus effecting a predetermined motion base set of predetermined base motions;
      determining with a processor, communicably coupled to the registration system, a base value characterized by a probability density function of each of the dynamic performance variable output by the transport 
apparatus for each motion of the predetermined motion base set;  
      with a motion resolver communicably coupled to the apparatus controller, resolving from the transport apparatus in situ process motion commands of the apparatus 
controller, where in situ process motions effected by the transport apparatus map to the predetermined base motions of the predetermined motion base set, and defining with the mapped in situ process motions another predetermined motion 
set of the transport apparatus;
      registering, with the registration system, predetermined operating data embodying the at least one dynamic performance variable output by the transport apparatus effecting the other predetermined motion set, and determining with the processor another value characterized by the probability density function of each of the dynamic performance variable output by the transport apparatus effecting the mapped in situ process motions of the other predetermined motion set;  and 
      comparing with the processor the other value and the base value for each of the dynamic performance variable output by the transport apparatus respectively corresponding to the predetermined motion base set and the other predetermined motion set, wherein the transport apparatus is a unique transport apparatus common for both the predetermined motion base set and the other predetermined motion set, and 
assessing the health of the transport apparatus based on the comparison.

2.  The method of claim 1, wherein each of the predetermined base motions defines a template motion and each in situ process motion maps onto a corresponding one of the template motions.

3.  The method of claim 2, wherein each template motion is characterized by at least one of a torque command and a position command from the apparatus controller. 
 
4.  The method of claim 3, wherein the at least one of the torque command and the position command characterize template motion in at least one degree of freedom of motion of the transport apparatus. 


2. The method of claim 1, further comprising comparing with the processor the other value and the base value for each of the dynamic performance variable output by the at least one apparatus component respectively corresponding to the predetermined command torque base set and the other predetermined command torque set.


2.  The method of claim 1, wherein each of the predetermined base motions defines a template motion and each in situ process motion maps onto a corresponding one of the template motions.

3.  The method of claim 2, wherein each template motion is characterized by at least one of a torque command and a position command from the apparatus controller. 
 
4.  The method of claim 3, wherein the at least one of the torque command and the position command characterize template motion in at least one degree of freedom of motion of the transport apparatus. 

3. The method of claim 1 wherein the transport apparatus is a unique transport apparatus common for both the predetermined motion command torque set and the other predetermined command torque set.

7.  The method of claim 1, wherein the predetermined base motions, of the predetermined motion base set, include a number of different base motion types, each of which is effected by the transport apparatus in a statistically characterizing number of common motions for each base motion type. 
 
8.  The method of claim 7, wherein each of the different base motion types has a different corresponding at least one torque command characteristic and position command characteristic defining a different common motion respective 
to each base motion type.


	

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the Double Patent rejection(s), set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining with the processor another value characterized by the probability density function of each of the dynamic performance variable output by the at least one apparatus component effecting the mapped in situ process torques of the other predetermined command torque set for comparison of the other value with the base value and assessing the health of the transport apparatus based on the comparison.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mylaraswamy et al. (US Patent Application Publication 2011/0118905 A1) discloses methods and systems for analyzing a complex system using binary evidence and complex evidence to identify failure modes of a number of subsystems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862